Citation Nr: 1729300	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-03 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hand tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to December 1986, from October 1990 to July 1993, from July 2005 to October 2006 and from November 2009 to June 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  


FINDING OF FACT

The Veteran's current bilateral hand tendonitis is not related to any of the Veteran's periods of service including an incident when he was struck by a truck in November 2006.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand tendonitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a disorder of the hands.  As explained below, the Board finds that service connection is not warranted for the Veteran's current disorder of the hands, bilateral hands tendonitis.

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), private medical records and VA treatment records have been associated with the record.  The Veteran has been provided a VA examination and a VA medical opinion has been obtained.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Law and Regulations 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

III.  History and Analysis

The Veteran asserts that his current bilateral hand disability was caused by an in-service motor vehicle accident (MVA) in November 2005.  The STRs do document treatment for a MVA in November 2005.  However, these records indicate that the Veteran injured his back and his right knee and contain no hand/finger complaints.  The Veteran filled out an Army Accident Report after the accident in which he reported injury to his body, back and leg.  The Veteran indicated on this form that his fingers, wrist, arm and shoulder were not affected.  An STR from three days after the accident notes that the Veteran had a right knee injury, neck pain, lower back pain and hip pain.  None of the STRs related to the MVA indicate any hand complaints.  The Veteran's August 2010 claim for service connection for a bilateral hand disability is the earliest record of the Veteran having complained of a bilateral hand disability.  

The Board notes that an STR reveals that in May 1991 the Veteran injured the 4th and 5th digits of his left hand in a basketball game.  The Veteran does not claim, and the record does not indicate, that the Veteran's current bilateral hand disability is related to the May 1991 injury.   

On VA examination in November 2010, the Veteran reported daily moderately severe bilateral hand pain.  The Veteran attributed his hand disability to a MVA in which he also injured his back and knees.  The VA examiner indicated that he had reviewed the Veteran's medical records and examined the Veteran.  The examiner noted that the Veteran did not have arthritis of the hands.  He diagnosed the Veteran as having bilateral hand digital tendonitis.  

In February 2011 the VA examiner who performed the November 2010 examination opined that the Veteran's bilateral hand disability is less likely than not caused by or a result of military service.   He noted that the had reviewed the claims file and that there was no evidence of the Veteran having a chronic hand condition that was incurred during military service.

The Board finds the February 2011 VA opinion to be of probative value.  The examiner's conclusions were supported by medical rationale and are consistent with the verifiable facts regarding the Veteran's bilateral hand condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).   

The Board recognizes the Veteran's contentions that he currently has bilateral hand tendonitis due to the in-service November 2005 MVA.  Although he is competent to testify as to events that occurred in military service and his bilateral hand symptoms, he is not competent to conclude that his current bilateral hand tendonitis is related to the in-service MVA.  Although lay persons are competent to provide opinions on some medical issues this issue falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a bilateral hand disability.

In this case the most probative evidence includes the VA medical opinion which weighs against the Veteran's claim.  The record contains no medical opinion to the contrary.  Accordingly, service connection for Veteran's bilateral hand disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hand tendonitis is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


